Case 1:20-cv-00001-BLW Document 20-1 Filed 09/11/20 Page 1of11
Case 1:20-cv-00001-BLW Document 15-2 Filed 06/18/20 Page 1 of 6

(full name/prisoner number)

Idaho. State Correction Center _
Post. Office Box 7O0i0

Boise, Idaho _. 832707
(complete mailing address)

U.S. COURTS

SEP 11 2020

Filed oj
STEPHEN W, KENYON
CLERK, DISTRICT OF IDAHO

Revd

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT GF IDAHO

Daniel Vincent Garcia }

Plaintiff,
Vv

Sergeant Adam Miller; oo.
Jay Christensen, Warden;
n rs

Director, Idaho State

 

Department of Corrections, _
(Josh TeWalt), et.al.,

Defendant(s}.

 

 

JURISDICTION

CaseNo. 1:20-CV-00001-BLW
{to be assigned by Court}

 

PRISONER CIVIL RIGHTS AMENDED
COMPLAINT IN WATSON QUESTIONNAIRE
FORMAT: FAILURE TO PROTECT CLAIMS

Jury Trial Requested: x Yes No

The United States District Court for the District of idaho has jurisdiction over my claims because they
arise under a federal statute or the federal Constitution.

PLAINTIFF

My name is Vincent Daniel Garcia .

lama citizen of the State of — Tdaho ,

presently residing at__ the Idaho State Correction Center

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 1

Rey. 5.18.20

 
Case 1:20-cv-00001-BLW Document 20-1 Filed 09/11/20 Page 2 of 11
Case 1:20-cv-00001-BLW Document 15-2 Filed 06/18/20 Page 2 of 6

Use for Failure to Protect Claim

DEFENDANT’S NAME and TITLE (one only) Adam Miller, Corrections Sergeant
DEFENDANT’S EMPLOYER and WORK PLACE Department of Correction,

Idaho State Correction Center
To state a claim for failure to protect under the Eighth Amendment's cruel and unusual punishment clause, a plaintiff
must state facts showing (1) the defendant was aware of facts from which he should have known that a substantial risk
of serious harm existed; {2} the defendant did, in fact, recognize the substantial risk; and (3) the defendant disregarded
that threat or risk by failing to take reasonable measures to prevent or stop it.

On this date _47}/.2372018:,,., at this place _Tdaho State Correctional Institution _.
| became aware of the following threat to my safety or substantial risk of serious harm:

 

On the above date I was being Classified by the Reception And Diagnostic
Unit, (RDU), case manager. I scored out, by the classification manual, as
being "Medium" custody. However, the case manager in RDU “over-rode" me and
classified me as "Closed Custody". Closed Custody is the custody level which
is used to house violent or troubled inmates, as well as inmates who are a
disciplinary problem, .or gang members, It was known a gang war was comming.

I asked and pleaded not to be sent to Closed Custody, and if that was not
possible, then I asked to be sent to I.M,.S,J., and not I.S.C.C.

 

 

 

' first provided notice to prison officials (who may not be the defendant) of the threat or risk of
harm on this date, 11/24/2018 , by doing this: Sending concern forms, speaking to
Mr. Michael Rice, speaking to various prison officers at RDU.

A person named Michael Rice (who may not be the defendant), responded to my
request with this response:

 

"when you get to I.S.C.C., speak to the case manager at that facility.”

 

 

 

On these dates, 12/31/2018 to 71/28/2019 _, this particular defendant learned of the
existence of the threat or risk of harm, and this is how he learned about it (state who told him/her,
where he/she read it, where he/she saw it, etc.).

 

On 12/31/2018 Idaho State Correction Center Investigation Unit, in
conjunction with State Investigation Unit, (SIU), and South Boise Prison
Complex. (SBPC}, investigation Units, opened case file(s) ISOCC-2018-584; and
Iscc-2019-023,

During these investigations it was discovered that there was going to he
some planned attacks between two, (2) rival prison gangs known as "A.K." or
Aryan Knights, and the "South Siders" or Surenos. The Plaintiff is known as
a Soreno. Prison staff knew that violence between gangs was going to happen.

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 2
Rev. 5.18.20

 

 

 

 
Case 1:20-cv-00001-BLW Document 20-1 Filed 09/11/20 Page 3 of 11
Case 1:20-cv-00001-BLW Document 15-2 Filed 06/18/20 Page 3 of 6

On these dates, 12/28/2018 to _5/6/2019 _, at this place, _"G-Block", I.S.C.C.
this is how this defendant ignored the threat or risk of harm to me:

 

Sgt. Miller, even though he was aware of the fact that a "gang war" between
the South-Siders and A.K., (Sureno's and Aryan Knights), was going’ to! happen,
he allowed his staff to open the cell doors of these gang members at the same
time, thus allowing suspected violence to happen. Sgt. Miller, and all staff
who worked on Tier "G-1", knew that violence between these gangs was going to
happen. Sgt. Miller, and all staff who worked in G-1 knew that there was a
"Blind Spot", a spot of low/no visibility under the stair case. Sgt. Miller
and all staff who worked in G-Block knew from prior assaults that such inmate
assaults usually happened during the time when Officer's changed shift. This
is a time when there is limited staff on hand. on 5/6/2019, I was violently
attacked for a period of approximately 20 minutes in this “blind Spot". During
this 20 minute period of me being assaulted, the security staff actually came
on the loud speaker telling inmates to "put on your shirt", or "get off the
top tier", .completely ignoring the fact that I was laying on the floor and I
was suffering life threatening injuries, bleeding out. The .“Blind Spot", or
place of no/limited visibility is under the star case or at the back of G-1,
Sgt. Miller knew this blind spot exists, (on camera), and did nothing to fix
or remedy this issue. Sgt. Miller, knowing this attack was going to happen,

I aa
did net_assign—any security staff te _be-on the-tier,

This is what this defendant could have or should have done to prevent or stop the threat or harm:

 

 

 

 

"

Because Sgt. Miller knew of the violence on tier G-1, and because Sgt. Mille
knew of the blind spot on tier G-1; and because Sgt. Miller knew of the contents
of investigative files, ISCC-2018-584; and ISCC-2019-023, Sgt. Miller should
have never allowed the doors of the cells that contained members of the Aryan
Knights and the Sureno's to be opened at the same time. Sgt. Miller shouid have
Ordered that a Corrections Officer be stationed on the tier at all times. Sgt.
Miller should have ordered an extra camera be located to record the "Blind
Spot". The "blind Spot", or place of no/limited visibility should have been
corrected by construction or the posting of an extra security staff.

Because Sgt. Miller did nothing to correct any of the above items, he was
clearly deliberately indifferent to my safety. He failed to protect me from
harm. He failed to protect me from a known threat/risk to my health/safety and
well being.

Sgt. Miller knew, from prior assaults on tier G-1, that the majority of these
attacks occurred during “shift change”, and any reasonable, professional
security Officer would have, or should have posted extra officer on the tier
during times when inmates were out of their cells,

Sgt. Miller and all security officers who worked in tier G-1, who have
viewed the security cameras know, there is a blind spot, place of no/limited
visibility, that is unsafe, where assaults happen, yet nothing was done by
Sgt, Miller to “fix" this area of no/or limited visibility.

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 3
Rev, 5.18.20

 
Case 1:20-cv-00001-BLW Document 20-1 Filed 09/11/20 Page 4 of 11
Case 1:20-cv-00001-BLW Document 15-2 Filed 06/18/20 Page 4 of 6

Because this defendant ignored the threat or risk of harm to me, this is how | was injured/or how |
believe {| will be injured in the future (as a result of this particular defendant's acts):

 

T was brutally beaten, on camera, in the dayroom of G-1, at I.8.C.C, I was
knocked unconscious and my face was severely beaten. My left orbital socket was
broken; Left cheek bone was broken; Lower left jaw bone was broken; Blindness:;in
both eyes; Brain injury, including memory loss; Cannot walk without a walker;

I now have seizures. It took several metal plates in my jaw/face, many metal
screws in my jaw/face to surgically repair my face. I am in severe pain and
anguish every day.

My medical file will assist in this case, as will the appointment of an
expert in the medical field,

 

 

'whenthis—prison-_was- privately-owned:

 

As background information only, here are other facts about when, where, how, and why this
Defendant's action or inaction caused the harm or is allowing the threat of harm to continue:

 

Previously, when this prison was owned and operated by Corrections
Corporation of America, (CCA), the exact same types of assault occurred in the
exact same tier. It was found in those previous assaults and in previous types
of litigation, in this Court, that it was a lack of staffing on these tiers,
and a lack of supervision on these tiers, and that staff allowed members of
the same gangs out of their cells, that caused the previous litigation(s).

It is obvious that the same situations still exist today, and are possible
to happen again in the future.

Clearly an injunction is needed in this case to cure this problem, or
some other form of Court intervention into this case,

Each of the Defendants named in this case have worked at this facility for
literally years. Each named Defendant knows that cell Block G-1 has a blind
spot, or area of low/no visibility, yet has done nothing over the years to
fix or address this problem, It was clear from the investigative files that

there was going to be violence between the two gangs mentioned, yet there was
no extra security measures taken.

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 4
Rev. 5.18.20

This is the same area of this prison where violent assaults previously happened,

 
Case 1:20-cv-00001-BLW Document 20-1 Filed 09/11/20 Page 5of11
Case 1:20-cv-00001-BLW Document 15-2 Filed 06/18/20 Page 5 of 6

If lam asserting that this defendant acted or refused to act out of malicious or purposeful intent to
cause me harm, not just out of recklessness, these are the supporting facts (when, where, how, why)
to show that the acts or omissions were done with knowledge and intent, rather than only reckless
disregard for my safety:

 

The investigative case files will prove that these defendants knew of the
serious threat to the safety of members of these two gangs. That there was a
clear, and knowledgable threat, It is -slso clear that these Defendants hai
knowledge of the blind spot, or area of low/no visibility and did nothing to
correct this problem. Also very clear is the fact that Defendants Miller and
Christensen both had prior knowledge that such assaults happen during shift
change but did nothing to effect changes to such pattern and practice, which
allowed the assault to go undetected.

The fact that the investigative files show knowledge of assaultive behavior
going to happen, and the fact that Defendants did not order extra security to
be placed on this tier, is clearly reckless and a deliberate indifference to
my safety.

The Defendants refused to fix, (construction), the bind spot or area of
low /no visibility. This was done purposefully in an attempt to save money.

The Defendants refused to place extra security on tier G-1, in an
attempt to purposefully save money.

It is also malicious to know that ‘there is a threat of a "gang war", yet
open the cell doors of Chose who are suspected of such war, at the same time,
allow these assaults to happen.

 

 

 

These are the remedies | am asking for (such as money, or an order that this defendant act or stop
acting in a certain way, or a court declaration that the defendant violated my constitutional rights):

 

 

I am seeking Ten Million Dollars in damages. I am also seeking an injunction
from this Court which provides that some form of Construction take place to
"fix" the blind spot; that until such is fixed, that extra security be placed
on such tier; or any other measure this court or the jury deems to be just.

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 5
Rev. 5.18.20

 
Case 1:20-cv-00001-BLW Document 20-1 Filed 09/11/20 Page 6 of 11
Case 1:20-cv-00001-BLW Document 15-2 Filed 06/18/20 Page 6 of 6

This is a brief list of the evidence (witnesses and documents) | now know of or possess that | intend to
present at trial to prove all of the allegations above and a brief explanation of what it proves:

 

Investigative files ISCC-2018-584; ISCC-2019-023; witness statements from
other offenders who were on tier G-1 when this assault happened; Inpoc list of
assaults on tier G~-1 for the previous two years;

The Defendants have not provided to me any documents, (initial disclosure},
so this information is not readily available to me; AND, the fact that I have
not been provided with any initial disclosures makes this amendment very hard
to perfect.

 

 

On these dates, . , this is what | did to exhaust my administrative remedies to
bring this particular claim to the attention of supervisors or authorities before | included this claimina
federal civil rights lawsuit, and | am attaching the concern forms, grievances, and grievance appeals to
this document, or explaining why | have not used the grievance process or attached the forms.

 

I have filed several grievances regarding this issue. On at least two
occassions my grievances were rejected as “beyond the 30 time limit", even
though I was hospitalized with brain damage ducing the 30 time limit. I did
grieve the fact that I was not allowed to process my grievance(s).

 

 

DECLARATION UNDER PENALTY OF PERJURY

i declare under penalty of perjury that | am the plaintiff in this action, that | have read the complaint,
and that the information contained in the complaint is true and correct. 28 U.S.C, § 1746; 18 U.S.C. §

1621.
Executed at\DAby Svat Correction EIR

(Location) (Date)

LS “ee Signa

Copy pages 2 to 6 for each different Defendant and separately state all information
particularly applicable to that Defendant only.

    

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 6
Rev. 5.18.20

 

 

 
ESSE LZOGYOOSL BLY Bocumentse? Filed @HLB20 Page? of 1

Use for Failure to Protect Claim

DEFENDANT’S NAME and TITLE {one only) ta y Christensen, Warden
DEFENDANT’S EMPLOYER and WORK PLACE Idaho Department of Correction;

. Idaho State Correction Center,
To state a claim for failure to protect under the Eighth Amendment’s crue/ and unusual punishment clause, a plaintiff
must state facts showing (1) the defendant was aware of facts from which he should have known that a substantial risk
of serious harm existed; {2} the defendant did, in fact, recognize the substantial risk; and (3) the defendant disregarded
that threat or risk by failing to take reasonable measures te prevent or stop it.

On this date _5/6/2019 _ at this place __tTdaho State Correction Center, G-Bbock,

| became aware of the following threat to my safety or substantial risk of serious harm:

 

On May 6th, 2019, while I was housed at the Idaho State
Correction Center, G-RBlock, I was physically assaulted ina "blind
Spot", or a place of limited or no visibility. Defendant Christensén
was aware of this blind spot, or area of no/limited visibility
prior to the assault upon me. Defendant Christensen had prior
knowledge that an assault was going to happen between members of
two rival prison gangs. The Aryan Knights and the Surenos. Even
knowing that this was going to happen, Defendant christensen did
not place any security staff on the tter.

 

 

 

{ first provided notice to prison officials (who may not be the defendant) of the threat or risk of
harm on this date, 11/24/2018 _, bydoing this: Sending concern forms speaking

to my case manager Michael Rice,
A person named Mike Rice (who may not be the defendant), responded to my

request with this response:

 

"when you get to I.S.C.C., speak to your case manager".

 

 

 

On these dates,1 2/31/2018 to__ _1/28/2019this particular defendant learned of the
existence of the threat or risk of harm, and this is how he learned about it (state who told him/her,
where he/she read it, where he/she saw it, etc.).

 

Defendant Christensen was fully briefed as to the content of
investigative Files I.S8.C.c. 2018-584: and Iscc-2019-023, It was
during the investigation of the above files that it was discovered
that there was going to be some form of "gang War" between the
Aryan Knights and the Surenos. Prison staff knew this was going
to happen, but did not order extra precautions such as not allowing
these inmate out of their cells at the same time, or having staff
placed upon the tier.

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 2
Rev. 5.18.20

 
CBE RI EMAIL RAY ochre ATER AGPALBAeP Hearst yet

On these dates, 12/28/2018 to 5/6/2019 __, at this place, G-Block, ISCC ,
this is how this defendant ignored the threat or risk of harm to me:

 

Warden Christensen, even though he was aware of the fact that
there was a "Gang War" going to take place between the Surenos and
thje Aryan Knights, took no type of extra security precautions.

Warden Christensen did not work to place security staff physically
on the tier when inmate were out of their cells.

Warden Christensen knew of the Blind spot, or place of no/limited
visibility, yet did nothing to correct it.

Warden Christensen did not order that wmembers of these two rival
gangs were not to be out of their celis at the same time.

Warden Christensen, even knowing about the contents of the above
investigative files, did nothing to protect any of the inmates who
he had housed on tier G-1

 

 

 

This is what this defendant could have or should have done to prevent or stop the threat or harm:

 

Warden Christensen could have ordered that inmates from these
two rival gangs were not to be out of their cells at the same time.
Warden Christensen could have ordered that security staff he
physically present on the tier at all times, instead of having the
"indirect" security that he has.

Warden Christensen could have installed extra cameras to over
come the area of limited or no visibility.

Warden Christensen could have ordered his staff to conduct extra
walks on the tier at times when inmates did not know the walks
were going to happen,

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 3
Rev. 5.18.20

 
EASE AZ SOOEAW BOUMENAEL Filed OHBRO Pagedoth

Because this defendant ignored the threat or risk of harm to me, this is how | was injured/or how |
believe f will be injured in the future (as a result of this particular defendant’s acts):

 

I was brutally beaten, on camera, in the dayroom of tier G-1,
at IScC. I was knocked unconscious and my face was severely beaten.
My left orbital socket was broken; my left jaw bone was broken; My
left cheek bone was broken; I was in a coma for a great length of
time. I was in the hospital for 30 days because of the severity of
the beating. I have brain injuries, I am now partially blinded in
both eyes. I can not walk without a cane or a walker. It took many
many screws and plates in my face and head to fix my broken bones,

My medical file will prove these damages. This is the same
area of the prison where numerous assaults were done when the prison
was owned by CCA. Nothing has changed since the State took over.

 

 

 

As background information only, here are other facts about when, where, how, and why this
Defendant’s action or inaction caused the harm or is allowing the threat of harm to continue:

 

Previously, when this prison was owned by Corrections
Corporation of America, the exact same types of assaults happened
in the same tier. {the tiers have since been renamed, but it is
the same place}. It was found, in previous Litigation that a lack
of staffing on these tiers was part of the problem as to why these
assaults take place.

It is obvious that the same situation still exist today. It
was a lack of staff on the tier that allowed this to happen to me,
as well as a blind spot. or place of no/limited visibility.

It was clear from the investigative files, and the investigation
done that there was going to be some form of violence between these
two gangs, yet there was no type of preventative measures taken to
protect the inmates, including myself.

All of these named Defendants have worked at this facility
for years, are aware of the violence on this tier, are aware of
the blind spot, or area of no. or limited visibility, yet did
nothing to correct this problem.

 

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 4
Rev. 5.18.20

 

 
 

chase bEGoysBGGOBhW DBecHBEntdsr2 cles h/t 8/20 pEage 6 of $1

If i am asserting that this defendant acted or refused to act out of malicious or purposeful intent to
cause me harm, not just out of recklessness, these are the supporting facts (when, where, how, why}
to show that the acts or omissions were done with knowledge and intent, rather than only reckless
disregard for my safety:

 

The investigative files will prove that these Defendants had
prior knowledge that there was going to be violence between two
rival prison gangs, but did nothing to stop it from happening. It is
also clear that this Defendant knew of the blind spot, or area of
limited/no visibility, yet did nothing to correct this problem.

This Defendant also was aware that these types of assaults
happened when the security staff was changing shifts, but did not
piace extra security staff on the tier during this time.

This Defendant also refused to order that security staff be
placed physically on the tier when inmates were allowed to be out
of their cells. This Defendant approved of using only indirect
supervision, (event though he was aware that the camera could not
see the entire area. This Defendant approved of only using indirect
supervision, in place of direct supervision, in the most viclent
tier in his prison.

The above acts are clearly done purposefully. They are done
out of an intent to save money by not providing enough security
staff to propurly staff the tiers.

The above acts were done with knowledge and with intent.

 

 

These are the remedies | am asking for (such as money, or an order that this defendant act or stop
acting in a certain way, or a court declaration that the defendant violated my constitutional rights):

 

I am seeking Ten Million Dollars in damages. I am also seeking
an injunction from this Court which provides that some form of
construction take place to fix the blind spot, and that security
staff be on the tiers and have first hand supervision of inmates
when they are out of their cells.

I seek the appointment of a special master to look into the
violence at ISCC.

 

 

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 5
Rey, 5.18.20

 

 
CHES SEEOHESEPBEWY DBEGHBAPSS5r2 FideSSA/1 480 PRaga 6 of 81

This is a brief list of the evidence (witnesses and documents} | now know of or possess that | intend to
present at trial to prove all of the allegations above and a brief explanation of what it proves:

 

Investigative files ISCC-2018-584; and ISCC~2019-023; witness
statements from other inmates who were on tier G-1 when this assault
took place. IpOC list of assauits in G Block for the two year period
of time before this assault took place will show that staff should
have been placed directly on the tier when inmates were out of thédbr

cells.

The Defendants have not provided to me any type of initial
discovery material, so I can not name the individual officers who
worked in G-1 on the day of the assault. This makes this amendment
very Gifficult for me to perfect.

 

 

 

On these dates, 8/14/19: 7/30/19 , this is what I did to exhaust my administrative remedies to
bring this particular claim to the attention of supervisors or authorities before | included this claim in a
federal civil rights lawsuit, and | am attaching the concern forms, grievances, and grievance appeals to
this document, or explaining why | have not used the grievance process or attached the forms.

   
 
 

 

I have filed several grievances concerning this incident. On at least two
occassions my grievances were rejected as not filed within 30 days of the incident
even though I was in the hospital for 30 days, and in a coma for part of those.

I did grieve the fact that I was not allowed to file the two grievances, an

 

 

DECLARATION UNDER PENALTY OF PERJURY

| declare under penalty of perjury that | am the plaintiff in this action, that | have read the complaint,
and that the information contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. §
1621.

Executed at
{Location)

 

 

Copy pages 2 to 6 for each different Defendant and separately state all information
particularly applicable to that Defendant only.

Prisoner Civil Rights Amended Complaint in Watson Questionnaire Format: Failure to Protect Claims - 6
Rev. 5.18.20

 
